PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/604,044
Filing Date: 24 May 2017
Appellant(s): GUNDERSON, Bruce, D.



__________________
Carl G. Peterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 23rd, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/12/2020 from which the appeal is taken have been modified by the advisory action dated 03/26/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
The previously applied rejections under 35 USC 112(b) of claims 22-23 and 25-26 were withdrawn in the advisory action mailed 03/26/2021. Claims 22 and 25 were amended in the after final amendments which were entered for the purposes of appeal. The Appellant’s arguments correctly note that the claim amendments were entered by the examiner.

(2) Response to Argument
FIRST GROUND OF REJECTION UNDER APPEAL – THE REJECTIONS OF CLAIMS 1, 3-12, AND 21-26 UNDER 35 U.S.C. 101

Group 1 (Claims 1, 3-11, and 22-26)

Prior to addressing the basis of rejection set forth in the office action, the Appellant refers to CardioNet, LLC, Braemar Manufacturing, LLC v. InfoBionic, Inc., case 2019-1149 (Fed. Cir. April 17, 2020) (hereinafter CardioNet). The Appellant argues that the subject matter of claim 1 complies with 35 USC 101 for at least several reasons similar to the Federal Circuit’s 
The examiner respectfully disagrees with the above arguments. In response the examiner submits (as in the response to amendment section of the final rejection mailed 11/12/2020) that the claims do not recite any specific improvement to any particular technology, unlike CardioNet in which the “written description identifies a number of advantages gained by the elements recited in the claimed cardiac monitoring device. By analyzing the "variability in the beat-to-beat timing" for "atrial fibrillation and atrial flutter in light of the variability in the beat-to-beat timing caused by ventricular beats identified by the ventricular beat detector," the claimed invention more accurately detects the occurrence of atrial fibrillation and atrial flutter, as distinct from V-TACH and other arrhythmias.” Paragraphs 0057, and 0140-0141 of the instant application recite features related to known, specific physiological conditions of patients. First, these specific conditions (such as autonomic nerve dysfunction and postural tachycardia syndrome) and specific mechanisms for detecting these conditions are not present in the claims, thus, at a minimum the claims are unlike CardioNet. Second, the application of automated processes for previous diagnostics that are known in the 
On page 10, Appellant further argues that the examiner did not follow the Federal Circuit’s reasoning in CardioNet and that this reasoning would result in the same conclusion that claim 1 of the instant application is in compliance with 35 USC 101. The Appellant further argues at the bottom of page 10 that the claim element of a determination that a trend over time crosses a threshold does not represent an abstract idea because in CardioNet the Federal Circuit admonished the District Court for considering the claim elements generally and failing to account for the specific requirements of the claim. The examiner respectfully disagrees with this argument. The examiner concluded in the response above that the claims and the cited portions of the specification are unlike CardioNet and therefore the Federal Circuit’s reasoning 
On page 11, Appellant argues that there is no basis under which a human mind would receive sensed signals, detect events and responses based on the sensed signals, and determine that a change in the responses crosses a threshold because the examiner has not cited any authority that supports such an assertion. The examiner respectfully disagrees with this argument. First, the step of receiving sensed signals is not described as a mental process in the final rejection mailed 11/12/2020 because it is instead considered an additional element and deemed to be the insignificant pre-solution activity of generic data collection using unspecific sensors. Detecting events and responses based on data is fully accomplishable in the human mind because analyzing data is common scientific practice. Regarding detecting an exertion event from a given set of generally recited motion data, Fig. 11 of the instant application provides an example of a given set of motion data which can be analyzed in the human mind to determine where the exertion event occurs because it is clear that an exertion event occurs when there is a high amplitude motion. Regarding determining a physiological response based on data, in one example embodiment, the specification of the instant application at paragraph 0120 states that a physiological response to an exertion could be a “difference metric 176” which is the difference of a first and second value which occur before and after the identified exertion event. Determining such a “difference metric” is a simple mental process involving choosing a first and second value which occur before and after the identified exertion event, and then subtracting them from each other. Finally, the limitation of a change in responses crosses a threshold represents the mental process of determining that 
On page 12, Appellant argues that the claims cannot be practically performed in the human mind because the examiner did not provide any showing that the sensed signals are even expressed in a human-readable and human-understandable way, or that determining a change in responses to exertion events crosses a threshold is an evaluation that the human mind is equipped to perform. The examiner respectfully disagrees with these arguments. The examiner addressed above how comparing one number to a threshold number is a mental process. The sensed signals are capable of being expressed in a human-readable way as evidenced in Fig. 11 of the instant application which shows motion signals 260-262 on a graph, and physiological parameters at the bottom (paragraph 0139, Fig. 11 depicts the heart rate at time period 274 and 272), plotted on a graph. The steps for receiving the motion and physiological parameter data represent insignificant pre-solution activity, and if a human were provided with such data in a list of values, using a pen and paper they could plot such values as seen in Fig. 11 in order to assist in the mental performance of the determination steps. Additionally, paragraphs 0124 and 0132 of the instant application state that a clinician may retrieve the data, therefore there is no obstacle to expressing the signals or data in a human-understandable way.
On page 14, Appellant argues that claim 1 recites features that result in an improvement to a technical field because claim 1 determines a condition based on sensed signals in a way that accounts for conditions that are specific to the subject such as autonomic nerve 
On page 14 and at the top of page 15, Appellant argues that in contrast to the Examiner’s previous statements, paragraphs 0140 and 0141 of the Appellant’s specification set forth improvements that the claimed features provide in the field of detecting unhealthy conditions because the paragraphs define the characteristic symptoms of Autonomic nerve dysfunction, hypovolemia, and postural tachycardia syndrome (POTS). The examiner respectfully disagrees with this argument. Claim 1 does not recite that the method will take special consideration of the symptoms of these example diseases during any of its steps. Paragraphs 0140 and 0141 only serve to describe example diseases or conditions and present how they could affect how the body responds to an exertion event such as standing up. Paragraph 0139 leads into these paragraphs by stating that excessive increases in heart rate (P. 0141, POTS – excessive increase in heart rate) or inadequate increases in heart rate (P. 0140, autonomic nerve dysfunction – relatively low changes in heart rate) in response to patient transition may indicate declining patient health. These paragraphs 0139-0141 indicate that the method of claim 1 could potentially alert a user if an abnormal change in heart rate occurred following an exertion event, but the paragraphs do not indicate that claim 1 as written is capable of distinguishing between POTS and autonomic nerve dysfunction as the cause of the abnormal heart activity. Therefore, these paragraphs 0140-0141 do not provide evidence, as 
On page 15, Appellant argues that the method recites determination of a baseline for an individual subject which may be affected by the existing conditions of the subject such as POTS or autonomic nerve dysfunction and therefore the method of claim 1 may provide more accurate detection of an abnormal or unhealthy condition as compared to existing methods. The examiner respectfully disagrees with this argument. The written description does not support the argument that the method of claim 1 would improve accuracy of a detection of an unhealthy condition as compared to existing methods because the specification is silent in this aspect. Using a baseline as disclosed would potentially prevent the method of claim 1 from alerting an undiagnosed pre-existing unhealthy condition of the subject such as POTS or autonomic nerve dysfunction because the baseline values (claim 1: “previous responses”) used to establish the alert threshold would represent normal but “unhealthy” values. For example, an existing POTS or autonomic nerve dysfunction patient may not trigger an “alert” signaling the threshold was crossed, because they were already unhealthy when they established the baseline. Finally, as mentioned above, claim 1 does not include a way to differentiate between different diseases or conditions, the alert is generally indicative of a change in health status. Therefore using baseline values would not necessarily cause the method of claim 1 to represent an improvement to the accuracy of the detection of a condition.
On page 16 through the top of page 17, Appellant argues that the claims do not seek a monopoly over any alleged abstract idea or human mental process because claim 1 recites a specific way that includes determining a threshold based on responses to previous exertion 
At the top of page 16 and then again at the top of page 17, Appellant argues that claim 1 includes a specific limitation or combination of limitations that are not well-understood, routine, convention activity in the field, which is indicative that an inventive concept is present in Step 2B because the examiner has not established that the subject matter of claim 1 is disclosed or suggested in any references. The examiner respectfully disagrees with this argument. The Zhang reference anticipates the subject matter of claim 1 as is outlined in the rejection under 35 USC 102 in the rejection mailed on 11/12/2020. Nevertheless, the specification of the instant application in paragraph 0160 states that the functionality of the description can be integrated within common hardware or software components. Therefore, the written description admits that the functions of the method (e.g. the receiving a signal, producing an alert) may be implemented using well-understood, routine, and conventional hardware and software.
Group 2 (Claim 12)
On page 17, Appellant argues that the implantable medical device recited in claim 12 is neither a generic computer nor a mere tool to perform the concept. The examiner respectfully disagrees with this argument. Claim 12 recites that the processing circuitry is on a generically 
Group 3 (Claim 21)
On page 18, Appellant argues that the process of continually storing data in a memory buffer or moving data to data memory is not a mental process applied to generic computer components because the examiner did not present any reasoning as to how moving data from a buffer to data memory could be performed in the human mind. The examiner respectfully disagrees with this argument. The process of moving data to memory is the evident mental process of writing down data using pen and paper for storage and reference at a later time. Additionally, moving and storing data using a processor is an ordinary capacity of a general computer that does not represent a practical application.
On Page 18, Appellant argues that the process of continually storing data represents an improvement in technology because the circuitry performs a very specific method which does not recite the medical device system as merely a tool, because the claim allows for storing data for comparison to data which is collected in the future. The examiner respectfully disagrees with this argument. Storing data represents the use of a computer including memory and circuitry in its ordinary capacity. Therefore, storing data cannot serve to integrate the judicial exceptions into a practical application or amount to significantly more.

SECOND GROUND OF REJECTION UNDER APPEAL – THE REJECTIONS OF CLAIMS 1, 3, 5-12, 21, AND 24 UNDER 35 U.S.C. 102

Group 4 (Claims 1, 3-11, and 22-26)

On page 20, Appellant argues that the threshold 1402 in the Zhang reference denotes a specific intensity level of exertion instead of a response of a physiological parameter to exertion and therefore the Zhang reference fails to disclose or suggest a method comprising determining that a trend over time in the responses of a physiological parameter crosses the threshold 1402. The examiner respectfully disagrees with this argument. As discussed in the response to argument in the office action mailed 11/12/2020, cited paragraph 0059 of Zhang describes that comparing cardiac response data to previous cardiac response data allows a patient’s cardiac response to exertion to be compared to response information associated with exertions of equivalent intensity. Additionally, paragraphs 0084 and 0067-0068 of Zhang were cited to teach instances of thresholds being used in comparisons to the response values over time. Cited paragraph 0084 is especially of note because it indicates that data is characterized accordingly relative to threshold 1402, and specifically says that: new data that does not transition between levels at the threshold 1402 may be determined to be indicative of myocardial ischemia. Paragraph 0084 also indicates that similar threshold 1002 is established based on cardiac response data, and cited paragraph 0068 indicates that thresholds can be used to identify deviations in response data from previous steady state periods. Therefore, Zhang teaches the trend over time based on the inclusion of older data in a determination. The trend over time is represented by the fact that a newer current measurement (in time) is compared to an older measurement or set of measurements (in time, including the threshold 1402 and the cardiac 
At the bottom of page 20 and on page 21, Appellant argues that the thresholds 1402, 1002, and 1103 are vertical lines on the graphs of figures 10-14 of Zhang as opposed to horizontal lines and that the thresholds are for exertion and not for cardiac responses or extra-cardiac responses. Appellant continues that Zhang describes the thresholds as thresholds of activity, therefore, because the figures depict the threshold as a vertical line, the cardiac responses cannot exceed or fall short of it. The examiner respectfully disagrees with this argument. The vertical or horizontal orientation of the threshold 1402 in the graphs of Zhang is of no consequence to the recited language of claim 1. Additionally, as described above, paragraph 0084 of Zhang indicates that cardiac response data is evaluated based on which side of threshold 1402 it falls on. Specifically from paragraph 0084, “if a subsequent set of cardiac response to exertion data… does not transition between levels at the same threshold 1402, then the data may be determined to be indicative of non-exertion related myocardial ischemia.” Therefore, Zhang teaches the “physiological parameter crosses a threshold” because it teaches characterizing the physiological parameter based on the threshold 1402. It further teaches the trend over time because it compares current physiological responses to the threshold 1402 and also to the previous physiological responses to similar intensity exertions which were previously recorded at an earlier moment in time.
On page 22, Appellant argues that the Zhang reference does not describe a trend in responses over time because Zhang does not describe any chronological order in the responses shown in Figures 10-14 and additionally Appellant states that in paragraph 0057 Zhang teaches 
On pages 22 and 23, Appellant argues that one of ordinary skill in the art would not have been guided to modify the method described by Zhang to teach the comparison of a trend over time in response of a physiological parameter to a threshold and therefore the rejection is improper. The examiner respectfully disagrees with this argument. As described above, the Zhang references fully anticipates this limitation so there is no need to modify it with another reference to teach this.
Group 5 (Claim 7)
On page 24, Appellant argues that the examiner mischaracterized “sitting down” from the Zhang reference to be equivalent to a “sit-stand transition” as recited in claim 7. The examiner respectfully disagrees with this argument. Sitting down is the process of transitioning from standing to sitting. Therefore, it represents a sit-stand transition.
On Page 24, Appellant argues that Zhang disparages identifying sitting down as a steady state period of dynamic exertion and therefore one of ordinary skill in the art would not have modified Zhang to include detecting a sit-stand transition as a detected exertion event. The examiner respectfully disagrees with this argument. Zhang directly teaches identification of sit-stand transitions as a steady state period of dynamic exertion in cited paragraph 0049 by using shorter sustained periods and therefore it would be unnecessary to modify Zhang to teach the limitation of claim 7. Zhang simply implies that certain applications of the method may not be concerned with characterizing shorter transitional activities such as sitting down. Nevertheless, Zhang indicates that the device is fully capable of identifying these shorter events when the time period is set to a relatively low number.
Group 6 (Claim 9)
On page 25, Appellant argues that Zhang does not describe exertion events comprising a stand-walk transition, or walking after sitting because Zhang only teaches walking. The examiner respectfully disagrees with this argument. When a person walks, they will eventually stop walking and start standing. If the device is continually collecting data during a walking event, the device will inevitably collect the transition between a walk and a stationary stand, or otherwise collect the measurements from a walk taken after a person was sitting down.
Group 7 (Claim 24)
On Page 26, Appellant argues that Zhang fails to disclose or suggest claim 24 for the same reasons as in claim 1 (group 4). The examiner respectfully disagrees with this argument and refers the Appellant to the reasons given in group 4 above, therefore the results are the same.
THIRD GROUND OF REJECTION UNDER APPEAL – THE REJECTION OF CLAIM 4 UNDER 35 U.S.C. 103

Group 8 (Claim 4)
On pages 27 and the top of 28, Appellant argues that a person of ordinary skill in the art would not have modified the method of Zhang to include determining the threshold based on a range of variability of the previous exertion events based on a number of standard deviations from a mean because the threshold 1002 is based on units of exertion, whereas the recited range of variability in claims 3 and 4 is based on units of physiological response. The examiner respectfully disagrees with this argument. As in the rejection of claim 3 mailed 11/12/2020 the Zhang reference teaches that the threshold 1002 is established based on an observed step transition in response data between two levels of cardiac response, and the examiner indicated that the step transition indicated a range in variability. Then in claim 4 which is in contention here, the examiner used the Barde reference to teach that a range of variability can be quantified using standard deviation. The examiner also used Barde as evidence that standard deviation is a well-known measure used to express variability of a dataset in biomedical research. Therefore, the standard deviation from the mean of the response data can be used to numerically quantify the range of variability between the two levels of cardiac response. Doing so would inform the user of how much two levels of responses differed, and provide a statistical justification for choosing the location of the threshold 1002 when analyzing the step transition. 
FOURTH THIRD GROUND OF REJECTION UNDER APPEAL – THE REJECTIONS OF CLAIMS 22, 23, 25, AND 26 UNDER 35 U.S.C. 103

Group 9 (Claims 22 and 23)
On page 29, Appellant argues that Zhang fails to disclose a threshold as in the arguments of group 4 (claim 1). Appellant additionally argues that a person of ordinary skill in the art would not have modified the method of Zhang using Fischell to have included a threshold for a trend over time in the responses of the physiological parameter because they would instead have set a detection for a heart rate range and not a threshold for a trend over time in the physiological parameter. The examiner respectfully disagrees with this argument. The arguments are similar to the arguments presented in group 4 and the examiner directs the Appellant to the responses in group 4 as above with regards to the Zhang reference disclosing a threshold for a trend over time in the physiological parameter. Additionally, Fischell teaches setting a detection threshold based on a value plus or minus a multiple times the standard deviation. The fact that Fischell teaches this process in the context of cardiac event detection (Fischell Title, “Baseline processing for the detection of cardiac events”) supports that it is in the same field of endeavor of cardiac biomedical devices, and that it solves the problem of establishing a threshold in a varying cardiac data environment. Additionally, as outlined in the rejection mailed 11/12/2020, a person of ordinary skill in the art would have been motivated to determine the threshold of Zhang by multiplying the median or the mean by a coefficient value (which, as noted in the rejection, based on paragraph 0121 of the instant application can include subtracting or adding a coefficient from its value) because taking the variability of data into consideration when setting a threshold is typical according to Fischell in paragraph 0057. 
At the bottom of page 29, Appellant asserts that claim 23 is patentable for at least the same reasons as claim 22. The examiner respectfully disagrees with this argument and directs the Appellant to the above response.
Group 10 (Claims 25 and 26)
On page 30, Appellant argues that claims 25 and 26 define over the prior art for the same reasons as in Groups 4 and 9. The examiner respectfully disagrees with this argument and directs the Appellant to the response to arguments in Groups 4 and 9 above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.B./Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791

/MICHAEL J HAYES/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.